DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Invention III in the reply filed on 8/09/2022 is acknowledged.  The traversal is on the ground(s) that the Applicant contends that the Office Action fails to establish the existence of a serious search and/or examination burden in examining all three Inventions because there is substantial overlap in the subject matter of the Inventions.  This is not found persuasive because, as stated previously, Inventions I, II, & III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, Invention I has separate utility as a hybrid cable which is not connected to a second type of hybrid cable. Invention I also has separate utility when connected to a different type of connector assembly. See MPEP § 806.05(d). The Applicant misrepresents the Examiner’s reasoning by stating that the restriction requirement was only made due to the inventions having “different classifications and separate utility” and ignoring the reasoning stated above and in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/09/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Marchi (US Patent Application # 2001/0016102).
Regarding Claim 11, De Marchi discloses a connector assembly (plug part 1 w/ socket part 18) for a hybrid cable (i.e. cable 30 w/ light-wave guide 15 & electrical lead 16), the connector assembly comprising: 
a housing (i.e. plug housing 3), comprising a base; 
at least one discrete connector (i.e. plug pin 2) mounted in the base, configured to receive at least one fiber (i.e. light-wave guide 15) from the hybrid cable; 
at least one electrical interface, configured to receive at least one wire (i.e. electrical lead 16) from the hybrid cable, wherein the at least one electrical interface is configured to provide an electrical connection at the bottom of the base via an electric contact (i.e. contact element 4) comprising a laterally extending beam (i.e. resilient bend-up 13); Leydig 750614 17 
wherein the laterally extending beam comprises a downward cantilevered deflection configured to occupy a pocket (i.e. guide groove 12 w/ receiving shaft 7) defined through a surface of a printed circuit board (i.e. circuitboard 17) and to provide the at least one electrical connection by engaging a reciprocal electrical contact (i.e. contact tongues 8) of the printed circuit board disposed at a base of the pocket (Abstract; Figs. 1, 1a, 2, 3, 4; Paragraphs 0018-0028).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over De Marchi (US Patent Application # 2001/0016102) in view of Wu et al. (US Patent Application # 2015/0003790).
Regarding Claim 12, De Marchi does not explicitly disclose that the at least one discrete connector comprises two LC connectors.  
Wu teaches that the at least one discrete connector comprises two LC connectors (i.e. LC-type field mountable fiber optic connector 200 w/ duplex LC-type connectors including outer housings 210a and 210b, and ferrules 232 therein) (Fig. 6A, 6B, 7, & 8; Paragraph 0007, 0008, 0029, 0065-0067, 0076, 0077).  
Although De Marchi is silent on the type of connector, Wu teaches that it is well known in the art for fiber-optic connectors to come in two configurations, SC-type & LC-type. The SC-type connectors have a push-pull locking mechanism while the LC-type connectors have a latch-style locking mechanism. Furthermore, Wu teaches that it is also well known in the art to have two connectors or duplex connectors of either type. Comparing the drawings of De Marchi and Wu, one skilled in the art could draw the conclusion that, although De Marchi does not specify that the connector disclosed is LC-type, the similar construction suggests that it is, in fact, an LC-type connector. Even further, it would have been obvious to one skilled in the art to make the discrete connector of De Marchi in the form of the well-known LC-type, as taught by Wu, in order to reliably connect and attach the fiber optic cable. Finally, it would have been obvious to one skilled in the art to make said connector of the duplex type which includes two LC-type connectors in De Marchi, as taught by Wu, in order to provide a second fiber-optic connection and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 13, De Marchi in view of Wu discloses that each of the two LC connectors is configured with an individual strain relief (Paragraphs 0008- 0011, 0019-0026)

Regarding Claim 14, De Marchi in view of Wu does not explicitly disclose that the at least one electrical interface comprises two laterally extending beams disposed on opposing sides of the connector assembly.
As De Marchi has been modified by Wu, it would have been obvious to one skilled in the art to make make the electrical interface have two laterally extending beams or resilient bend-ups 13 in De Marchi, in order to provide a second connection and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847      

/William H. Mayo III/Primary Examiner, Art Unit 2847